O’NIELL, J.
The issue presented in this mandamus proceeding is the same as in the case of Levi Brown v. Treville Guillot (No. 23809) ante, p. 46, 83 South. 373, decided today.
The district judge denies the right of rela-trix to be represented in court by an attorney in fact, in a suit in which she is plaintiff and appellee' in the district court.
Eor the reasons assigned in the case of Brown v. Guillot (No. 23809) decided to-day, the rule issued herein is now made absolute, and the district judge is directed to recognize and respect the right of relatrix to be represented in court by the attorney in fact appointed by her.